Director

 

Exhibit 10.6

 

ROYAL GOLD, INC.

2015 OMNIBUS LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

Royal Gold, Inc., a Delaware corporation (the “Company”), hereby grants
restricted stock units relating to shares of its common stock, $.01 par value
(the “Stock”), to the Grantee named below, subject to the restrictions and
vesting conditions set forth in the attachment (the “Agreement”).  Additional
terms and conditions of the grant are set forth in this cover sheet, the
Agreement and in the Company’s 2015 Omnibus Long-Term Incentive Plan, as it may
be amended from time to time (the “Plan”).

Grant Date:                                                               [Grant
Date]

Name of Grantee:                                                     [Full Name]

Number of Shares of Stock underlying

Restricted Stock Units:                                            [# of RSUs]

Purchase Price per Share of Stock:                        Par value, paid by
services previously rendered

By agreeing to accept this Agreement online, you agree to all of the terms and
conditions described in the attached Agreement and in the Plan, a copy of which
is available in your Shareworks document library, or upon request to the
Secretary.  You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent.

 

 

Grantee:

 

 

(Signature)

 

 

 

 

 

 

Company:

 

 

(Signature)

 

 

 

 

 

 

Title:

 

 

Attachment

This is not a stock certificate or a negotiable instrument.

 







--------------------------------------------------------------------------------

 

Director

 

ROYAL GOLD, INC.

2015 OMNIBUS LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

 

Restricted Stock Units / Non-transferability

This grant is an award of restricted stock units (“Restricted Stock Units”)
relating to the number of shares of Stock set forth on the cover sheet.  The per
share purchase price of par value will be satisfied by your prior service to the
Company at the time of the issuance of such Stock.  The grant is subject to the
vesting conditions described below.  To the extent not yet vested, your
Restricted Stock Units may not be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of, whether by operation of law or otherwise.

Vesting

Your right to the Stock under this Restricted Stock Unit Grant vests immediately
as to fifty percent (50%) of the total number of shares covered by this grant
and as to the remaining fifty percent (50%) on the first anniversary of the
Grant Date (“Vesting Date”), provided you then continue in Service. 

Termination after Long-Term Service

Notwithstanding the foregoing vesting schedule, if: (i) you incur a termination
in connection with a Change in Control because you are not nominated for
re-election or incur any other involuntary cessation of Service as a director in
connection with a Change in Control, or (ii) you have provided fifteen (15)
years of Service to the Company and you are not nominated for re-election or
incur any other involuntary cessation of Service as a director, you shall be one
hundred percent (100%) vested in the Restricted Stock Units as of the date of
such termination of Service.

Forfeiture of Unvested Units

Unless otherwise approved by the Board, in the event that your Service
terminates for any reason, except as provided above in the section entitled
“Termination after Long-Term Service,” you will forfeit to the Company all of
the Restricted Stock Units subject to this grant that have not yet vested.

Leaves of Absence

For purposes of this award of Restricted Stock Units, the impact of any leave of
absence on your Service shall be determined in accordance with Company policies
and procedures and Applicable Laws.

Share Delivery of Vested Units

Shares underlying the vested shares of Stock represented by the Restricted Stock
Units will be delivered to you by the Company as soon as practicable after the
Restricted Stock Units have vested, but in no event later than 60 days following
the date such Restricted Stock Units became vested.

Evidence of Issuance

The issuance of the shares of Stock upon any vesting of the Restricted
Stock Units shall be evidenced in such a manner as the Committee, in its
sole discretion, deems appropriate, including without limitation, book-entry or
direct registration (including transaction advices) or a certificate
evidencing ownership of such shares of Stock.

Withholding Taxes

You agree, as a condition of this grant, that you will make acceptable
arrangements consistent with Company policies and procedures to pay any
withholding or other taxes that may be due as a result of this grant or the
vesting, settlement or issuance of

 

 



2

--------------------------------------------------------------------------------

 

Director

 

 

 

 

 

shares related to this grant.  You may satisfy such withholding or other tax
obligations by remitting cash payments to the Company within the time periods
specified by Company policies and procedures or, to the extent permitted under
Applicable Laws, by causing the Company or its Affiliate to withhold shares of
Stock otherwise issuable to you as a result of this grant.  The shares of Stock
so withheld shall have an aggregate Fair Market Value equal to such withholding
obligations.

In the event that the Company determines that any withholding or other tax is
required and you have not made satisfactory arrangements to satisfy such
obligations within the time periods specified by Company policies and
procedures, the Company shall have the right to:  (i) require such payments from
you; (ii) withhold such amounts from other payments due to you from the Company
or any Affiliate; or (iii) withhold shares of Stock otherwise issuable to you as
a result of this grant.  Any shares of Stock so withheld shall have an aggregate
Fair Market Value equal to such withholding obligations.   

Retention Rights

This Agreement does not give you the right to be retained by the Company (or any
Parent, Subsidiaries or Affiliates) in any capacity.  The Company (and any
Parent, Subsidiaries or Affiliates) reserves the right to terminate your Service
at any time and for any reason.

Shareholder Rights

You do not have any of the rights of a shareholder with respect to the
Restricted Stock Units unless and until the Stock relating to the Restricted
Stock Units has been delivered to you. You will, however, as of each dividend
record date for Stock occurring on or after the Grant Date of the Restricted
Stock Units and prior to the date the shares of Stock underlying the Restricted
Stock Units are delivered (or, if applicable, the date of forfeiture of the
Restricted Stock Units), be entitled to receive an amount equal to the dividend
that you would have been entitled to receive had you held the number of shares
of Stock underlying the Restricted Stock Units on such record date, payable on
the date of payment of the applicable dividend in cash or such number of shares
of Stock having a Fair Market Value equivalent to such amount (each as
determined by the Company in its sole discretion).

Forfeiture of Rights

If you should take actions in competition with the Company, the Company shall
have the right to cause a forfeiture of your rights, including, but not limited
to: (i) a forfeiture of any outstanding unvested Restricted Stock Units, and
(ii) with respect to the period commencing twelve (12) months prior to your
termination of Service with the Company (A) a forfeiture of any proceeds
received upon a sale of shares acquired by you upon vesting of shares of
Restricted Stock Units or (B) a forfeiture of any shares of Stock acquired by
you upon vesting of the Restricted Stock Units.  Unless otherwise specified in
an employment or other agreement between the Company and you, you take actions
in competition with the Company if, within one year following your termination
of Service, you directly or indirectly, own, manage, operate, join or control,
or participate in the ownership, management, operation or control of, or are a
proprietor, director, officer, stockholder, member, partner or an employee or
agent of, or a consultant to any business, firm, corporation, partnership or
other entity that is in the business of creating, financing, acquiring,

 



3

--------------------------------------------------------------------------------

 

Director

 

 

 

 

 

investing in and managing precious metal royalties, precious metal streams and
similar interests. Under the prior sentence, ownership of less than 1% of the
securities of a public company shall not be treated as an action in competition
with the Company.

Adjustments

In the event of a stock split, a stock dividend or a similar change in the
Company Stock, the number of shares covered by this grant may be adjusted
pursuant to the Plan.  Your Restricted Stock Units shall be subject to the terms
of the agreement of merger, liquidation or reorganization in the event the
Company is subject to such corporate activity.

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to
the substantive law of another jurisdiction.

Voluntary Participation

You agree that your participation in the Plan and the grant of the
Restricted Stock Units to you by the Company pursuant to the Plan and this
Agreement is voluntary.

The Plan

The text of the Plan is incorporated in this Agreement by reference.  Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of Restricted Stock Units.  Any prior
agreements, commitments or negotiations concerning this grant are superseded.

Other Agreements

You agree, as a condition of this grant of Restricted Stock Units, that you will
execute such document(s) as necessary to become a party to any shareholder
agreement or voting trust as the Company may require.

Data Privacy

In order to administer the Plan, the Company may process personal data
about you.  Such data includes but is not limited to the information provided in
this Agreement and any changes thereto, other appropriate personal and
financial data about you such as home address and business address and other
contact information, payroll information and any other information that might
be deemed appropriate by the Company to facilitate the administration of the
Plan.

By accepting this award, you give explicit consent to the Company to process any
such personal data.  You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed,
including, with respect to non-U.S. resident Grantees, to the United States, to
transferees who shall include the Company and other persons who are designated
by the Company to administer the Plan.

Holding Period

You are required to hold, within five years of this Grant Date, an aggregate of
fifty percent (50%) of the shares of Stock acquired by you pursuant to this
Restricted Stock Unit Agreement, for so long as the number of shares of Stock
owned by you is less than the number of shares of Stock which satisfies your
stock ownership requirements under the Company’s Stock Ownership Guidelines in
effect from time to time.

4

--------------------------------------------------------------------------------

 

Director

 

Code Section 409A

It is intended that this award comply with Section 409A of the Internal Revenue
Code of 1986, as amended (“Code Section 409A”), and to the maximum extent
permitted, will be interpreted and administered in accordance with Code Section
409A.  Notwithstanding anything herein to the contrary, to the extent required
to avoid accelerated taxation and tax penalties under Code Section 409A, amounts
that would otherwise be payable and benefits that would otherwise be provided
pursuant to the Plan during the six (6)-month period immediately following your
Separation from Service will instead be paid on the first payroll date after the
six (6)-month anniversary of your Separation from Service (or your death, if
earlier).  Notwithstanding the foregoing, neither the Company nor the Committee
will have any obligation to take any action to prevent the assessment of any
excise tax or penalty on you under Code Section 409A, and neither the Company or
an Affiliate nor the Board or the Committee will have any liability to you for
such tax or penalty.

 

By agreeing to accept this Agreement online, you acknowledge that you have
received, read and understand the Plan and this Agreement, and agree to abide by
and be bound by their terms and conditions.

 

 

5

--------------------------------------------------------------------------------